BALDWIN, Circuit Justice.
There has undoubtedly been very great delay on the part of the complainant, which is not satisfactorily accounted for; but the respondent has had it in his power, under the thirteenth and seventeenth rules of the supreme court, to compel a reply and a hearing of the cause, which has not been done. He now asks for a dismission, according to a rule of the English court of chancery, authorizing it, where the complainant lias omitted for three terms to proceed in the cause. 2 Madd. Ch. 385. As this rule has never been acted on in this court, we should deem it a rigorous proceeding to enforce it now for the first time, and therefore enlarge it till the next term, of .which notice must be served on the complainant